Citation Nr: 1643695	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-22 176A	)	DATE
	)
	)

On appeal from the
		Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to presumed herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1966 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified at an August 2016 videoconference hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing has been associated with the claims file.  

To the extent that additional evidence has been added to the claims file following the August 2016 Board hearing, the Veteran submitted an August 2016 waiver of initial consideration of such evidence by the RO; therefore, the Board has properly considered the Veteran's appeal, including all evidence of record.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II is primarily managed by a restricted diet.  

2.  Resolving reasonable doubt in favor of the Veteran, his active service involved visitation to the Republic of Vietnam during which he actually set foot within the land borders of Vietnam.  



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II, to include as due to presumed herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board's decision herein represents a complete grant of the benefits sought on appeal; thus, any deficiency in VA's compliance with its duties to notify and assist the Veteran is deemed to be harmless error, and no further discuss of such duties is warranted.  

III.  Service Connection - Diabetes Mellitus, Type II

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, service connection may be granted on a presumptive basis for certain specified diseases, including diabetes mellitus type II, as due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran essentially contends that he developed diagnosed diabetes mellitus type II, due to exposure to herbicides during active service, which included visitation to Vietnam.  

The evidence of record, including private treatment records, VA treatment records, and lay statements, documents the Veteran's diagnosis of diabetes mellitus type II, which is primarily managed by restricted diet.  The Board finds this to be probative evidence that the Veteran's current diabetes mellitus type II, manifested to a degree of 10 percent or more after active service.  38 C.F.R. §§ 3.307(a)(6)(ii), 4.119, Diagnostic Code (DC) 7913 (2015).  

The Veteran's service treatment records do not document an onset of diabetes mellitus type II during active service; physical examinations at enlistment and discharge document normal relevant physical evaluations, and the Veteran did not report any relevant symptoms within concurrent reports of medical history.  Additionally, service treatment records and service personnel records do not specifically document that the Veteran was physically present within the borders of Vietnam during active service.  A March 2011 response from the Joint Service Records Research Center (JSRRC) via the Defense Personnel Records Information Retrieval System (DPRIS) states that a review of the historical information regarding the Veteran's unit failed to document that personnel assigned to his unit set foot in Vietnam from 1967 through January 1968.  

The Veteran has consistently reported, including at the August 2016 videoconference Board hearing, that he set foot in Vietnam at various times throughout active service.  He has stated that he visited Da Nang and Tan Son Nhut Air Base for refueling on flights back to Korat Air Force Base in Thailand and for occasional emergency landings to address problems with the aircraft.  

The Veteran has also submitted corroborating sworn buddy statements in support of his claim.  One statement from May 2011 reports a landing at Da Nang in August 1968, and an April 2012 statement signed by several members of the Veteran's unit attests that there were a number of instances that the unit members set foot on the ground in Vietnam, including in December 1967 at Tan Son Nhut and August 1968 in Da Nang One, as well as rest and relaxation leave which involved travel through Tan Son Nhut.  

The Board finds that the Veteran and the authors of the buddy statements of record are competent to discuss facts or circumstances concerning their experiences during active service, including their reports of visitation to Vietnam.  Layno, 6 Vet. App. 465.  Moreover, the Board finds that the lay evidence of record is inherently credible when considered with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

While there is no additional documentary evidence within the record that specifically corroborates the Veteran's statements, his testimony, or the corroborating buddy statements regarding the Veteran's presence or visitation within Vietnam during active service, there is also nothing that specifically contradicts such statements, which been found to be inherently credible.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that he actually set foot within the land borders of Vietnam during active service, see Haas, 525 F.3d 1168; therefore, entitlement to service connection for diabetes mellitus, type II, is granted on a presumptive basis. 38 U.S.C.A. §§ 1116(a), 5107(b); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e); Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for diabetes mellitus type II due to presumed herbicide exposure is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


